2015 IL App (1st) 142804
                                                                                FIRST DIVISION
                                                                               December 21, 2015

                                         No. 1-14-2804

PAMELA MURPHY-HYLTON,               )
                                    )                       Appeal from the
                                    )                       Circuit Court of
            Plaintiff-Appellant,    )                       Cook County.
                                    )
      v.                            )
                                    )                       No. 11 L 6147
LIEBERMAN MANAGEMENT SERVICES, INC.,)
and KLEIN CREEK CONDOMINIUM,        )
                                    )                       Honorable
                                    )                       John H. Ehrlich,
            Defendants-Appellees.   )                       Judge Presiding.
                                    )


       JUSTICE CONNORS delivered the judgment of the court, with opinion.
       Presiding Justice Liu and Justice Cunningham concurred in the judgment and opinion.

                                           OPINION

¶1     On the morning of February 18, 2011, plaintiff fell while walking on the sidewalk outside

her condominium in Carol Stream. She brought suit against defendants, Lieberman Management

Services, Inc. (Lieberman) and Klein Creek Condominium (Klein) (collectively, defendants)

alleging that their negligent maintenance of the property created an unnatural accumulation of

ice, which caused her fall. The trial court granted defendants' motion for summary judgment,

finding that the Snow and Ice Removal Act (Act) (745 ILCS 75/1 et seq. (West 2010)) provided

immunity for defendants. Plaintiff filed this appeal, whereby the only issue presented is whether

the immunity provided by the Act only applies to those who create a danger by negligent efforts

to remove natural accumulations of ice and snow or instead applies to anyone whose defective

property, whether because of factors such as negligent landscaping design or maintenance,
No. 1-14-2804


creates an unnatural accumulation of ice or snow which causes injury. For the following

reasons, we hold that, as a matter of law, the Act does not apply to plaintiff's negligence suit.

Therefore, we reverse.

¶2                                                BACKGROUND

¶3      On June 13, 2011, plaintiff filed her original complaint against Lieberman, the

management company of the property at issue. In subsequent pleadings, she added Klein, the

property owner, and Granulawn Land Care, 1 the company responsible for landscaping and snow

removal at the property. In their answer to plaintiff's complaint, defendants denied all material

allegations against them. Defendants also asserted immunity pursuant to the Act as an

affirmative defense. On December 14, 2012, the trial court granted defendants' motion to

dismiss counts II and VI of plaintiff's second amended complaint, which alleged willful and

wanton conduct by defendants, without prejudice and with leave to refile. Plaintiff never refiled

those counts. During the course of discovery, numerous depositions were taken. The testimony

from those depositions forms the basis for the following synopsis of the operative facts of this

case.

¶4      In her deposition, plaintiff testified that on the morning of February 18, 2011, at

approximately 8:30 a.m., she left her apartment to go to the department of motor vehicles to

renew her license. She stated she walked out the common door of her building, down the

sidewalk on the backside of her unit, turned to the left where the sidewalk came to a "T," took

about two steps, and fell. She landed on her right knee. She stated that she slipped on a patch of

ice about the size of an 8 ½ by 11 inch piece of paper that she did not see before she fell. She

knew that she had slipped on ice because while she was waiting for the paramedics to come, she


1
 Granulawn is not a party to this appeal. It was previously dismissed from the case pursuant to a settlement with
plaintiff. Subsequent to the dismissal, the trial court entered a good faith finding.

                                                         2
No. 1-14-2804


lay on the ground and could feel that there was ice on the sidewalk. Plaintiff testified that the

sidewalk was clear and did not appear to be wet, and there was no salt or other material present.

She also stated that there was no snow on the grass adjacent to the sidewalk, recalling that the

only snow present at this time was the 3 to 4 foot banks of snow at the ends of the parking lot

where snow was piled up, approximately 60 feet from where she fell. On the day of her fall,

plaintiff remembered the weather as being "bright and sunny and cold," and she estimated

temperatures in the twenties. She testified that there was no precipitation that day and that the

last time she remembered there being any snowfall was during the "blizzard of 2011," which she

thought was a week or so prior to her fall.

¶5     Regarding the source of the ice that caused her fall, plaintiff, while looking at a diagram

of the area where she fell, testified that "[t]here seem to be areas [on either side of the sidewalk]

where water would settle, and it was from the drainage from either [of] the downspout things,

and it would kind of accumulate there." She agreed that instead of continuing to drain onto the

parking lot, the water would, at times, collect and stay on the sidewalk. She testified that she

believed the ice upon which she slipped came from previous draining and freezing, because there

was no ice anywhere else. She further acknowledged, however, that this was just one possible

explanation for the ice. Plaintiff stated that she had never previously slipped on ice in that area

and that she never made any complaints to anyone about ice or lack of salt in that area.

¶6     Plaintiff's brother, Michael Melson, testified in his deposition that on the day of plaintiff's

fall or the day after, he went to her condo to pick up her husband. There, he observed that the

area where she fell was "puddly, wet" and that there was standing water present as it had warmed

up by then. Melson stated that he did not recall if it was still icy, but that it was wet with puddles

in certain areas. Melson further testified that he observed ice in that same area on one occasion



                                                  3
No. 1-14-2804


during the month after plaintiff's fall when he saw plaintiff's husband fall. Melson recalled a

time when he slipped on an ice patch and almost fell outside of plaintiff's building. Melson

testified that the gutters, which he believed to be approximately 40 feet from the sidewalk where

plaintiff fell, were unrelated to the water pooling on the sidewalk. Melson stated that the grade

going towards the grass allowed the water to pool on the sidewalk and that it would be better if

the grade went away from the grass, towards the parking lot.

¶7     Roger McGowan, plaintiff's neighbor at the time of her fall, testified at his deposition that

on February 18, 2011, the same morning as plaintiff's fall, he slipped on ice and fell in the same

area as plaintiff at approximately 6 a.m. Specifically, he stated, "I had come down the - the part

of the sidewalk that is facing the north. I went to turn left to go to my parking space, and right

on the corner there is where I slipped and fell." When asked how he knew it was ice that he had

slipped on, McGowan answered, "[i]n my job [making deliveries to residences], I've slipped on

ice quite a few times, and I know it was ice that I was on. It was a cold morning." McGowan

stated that he had noticed ice along the sidewalk in question prior to the morning of his fall. He

testified that prior to moving into that condominium complex in 2008, his delivery route

included the complex, so he had been there on multiple occasions and previously noticed ice on

the sidewalk in various areas. Additionally, he testified that of the times he noticed ice on the

sidewalk, there were times when ice formed even if it had not snowed recently. When asked

how he explained the presence of ice if not from the sky, McGowan averred, "[i]f you had a day

where, let's say, there was maybe some snow or ice [that] fell, if that was closer to the building,

if the sun was out that day, which would cause the ice or snow to start melting, and it would run

downward toward the sidewalk. And then as the night came and it got cold, that's what would

freeze up across the sidewalk." McGowan stated that he had noticed this process occur prior to



                                                 4
No. 1-14-2804


February 2011. However, he also stated that he did not know where the ice that caused his fall

came from. McGowan testified that the drainage problems were obvious because "when the

water runs across the walks, it freezes." He further explained that dirt gets dragged down across

the sidewalk because the water runs that way. McGowan further testified that he only told his

wife about his fall, and that he did not report it to anyone else.

¶8     At his deposition, Jeff Graves, the president of the Klein Creek Condominium

Association at the time of plaintiff's fall, testified that sometime in the afternoon of February 18,

2011, several hours after plaintiff's fall, he inspected the sidewalk at issue and observed that it

was "bone dry." He stated that at the time of his inspection, the temperature was in the forties or

fifties and it was sunny. He could not say whether there was ice present at the time of plaintiff's

fall. Graves further testified that he was not aware of any pooling on the sidewalks on the back

of plaintiff's building in the area at issue, rather, the only water accumulation he was aware of

were puddles after it rained.

¶9     David Selio, the owner of Granulawn and a resident of the Klein Creek condominium

complex, testified in his deposition that Granulawn was hired by Klein to perform snow and ice

removal services and landscaping services. For example, Granulawn was contracted to perform

landscaping services such as spring/fall cleanup, mowing, fertilizing, weed control, pruning, and

tree removal. Granulawn was also responsible for removing snow and ice from the parking lots,

sidewalks, and stoops. Selio testified that when two or more inches of snow fell, he would

automatically perform snow and ice removal, but for any snow fall less than two inches, he was

required to get approval from Klein's board. Selio further testified that February 7, 2011, was the

last day prior to plaintiff's fall that Granulawn provided snow removal services. Selio testified

that Granulawn also performed drainage work for Klein. Specifically, he testified that in



                                                   5
No. 1-14-2804


October 2011, he was hired to redirect the downspouts of two buildings, which were not located

near the area of plaintiff's fall, because they were draining to the foundations of those buildings

and there were concerns about mold and erosion.

¶ 10    April Knourek was employed by Lieberman to be Klein's property manager from 2005 to

2010, which was prior to plaintiff's fall. Regarding drainage issues, she testified in her

deposition that there was "just pooling areas like up against the building. It wasn't really even an

issue with the sidewalks necessarily from what I remember at that time. There was literally areas

of the grass that were just soggy, you know, where there would be a bunch of standing water.

But not necessarily - I don't recall anything to do with sidewalks. Because most of these issues

were all also on the courtyard sides of the property." She also stated that drainage issues

occurred in several parts of the property and acknowledged that "mulch [was] moved away from

where it was originally laid because of drainage." Knourek was shown photographs that were

taken weeks after plaintiff's fall that showed the sidewalk area in question. She testified that she

would describe the water near the sidewalk that was pictured in those photos as puddles that did

not require intervention. She further testified that during her years as a property manager for

Klein, she was not aware of any drainage or water pooling issues on the sidewalk where

plaintiff's fall occurred.

¶ 11    Kyla Mercer was employed by Lieberman as Klein's property manager at the time of

plaintiff's fall. At her deposition, she was also shown photographs of the sidewalk area in

question taken several weeks after the accident. When asked if it appeared that water had

drained off from the grass and collected on the sidewalk, she answered, "[t]o me, this isn't a

major pooling issue, no." When pressed, however, she acknowledged that the photos showed

some standing water on the sidewalk. Mercer also agreed that the photos showed that there was



                                                  6
No. 1-14-2804


some runoff of dirt, mud, and water that had gone onto the sidewalk from the grassy area.

Mercer further testified that the grassy area next to the sidewalk appeared to be at a higher level

than the sidewalk. She also stated that she was not aware of any issues with standing water or

ice formation in the area where plaintiff fell.

¶ 12   Defendants filed their motion for summary judgment on February 26, 2014. In their

motion, defendants argued that summary judgment was appropriate on four different grounds:

(1) the Act applied and provided them with immunity; (2) even if the Act did not apply,

summary judgment was proper because plaintiff failed to show that the ice was an unnatural

accumulation and defendants did not have a duty to remove natural accumulations of ice because

nothing in the record showed that they had either actual or constructive notice of the ice; (3)

there was no defect in the property at the time of plaintiff's fall and that they inspected the

property regularly; (4) even if the court found against them on the other grounds, summary

judgment was still proper because there was no ice present on the day she fell.

¶ 13   On April 21, 2014, plaintiff filed her response to defendants' motion for summary

judgment. Plaintiff argued that the Act did not apply to the case at bar pursuant to Greene v.

Wood River Trust, 2013 IL App (4th) 130036, where the court held that the Act did not apply to

negligence actions for injuries caused by defective construction or improper or insufficient

maintenance of a premises. Id. ¶ 18. Further, plaintiff asserted that she was injured by an

unnatural accumulation and defendants had notice of the property defects that created the

unnatural accumulation of ice upon which she fell. Finally, plaintiff argued that there was

sufficient evidence to show that ice was present on the morning of her fall.

¶ 14   On April 21, 2014, plaintiff also sought leave to file her fourth amended complaint to add

allegations that defendants violated the Carol Stream building code. The trial court initially



                                                  7
No. 1-14-2804


denied plaintiff's motion for leave, but later granted her motion to reconsider and allowed her to

file her fourth amended complaint on May 19, 2014. Her fourth amended complaint contained

three counts and was the complaint at issue when defendants' motion for summary judgment was

granted. Count II was directed against previously dismissed defendant Granulawn; thus, it is not

at issue in this appeal. Counts I and III alleged the same acts of negligence against defendants

Lieberman and Klein:

       "a.      Failed to adequately supervise, maintain and/or make repairs to the

       premises so as to prevent unnatural accumulations of water, melted snow and/or

       ice from forming on the sidewalks;

       b.       Failed to implement a formal system for inspection of the property that would

       provide adequate notice of unnatural accumulations of water, melted snow and/or ice on

       the premises;

       c.       Failed to warn the [p]laintiff of unsafe conditions;

       d.       Failed to provide a warning sign or runners when it knew or reasonably should

       have known that unnatural accumulations of ice and water on the sidewalk created an

       unreasonable risk of harm in winter weather conditions to persons lawfully walking on

       said premises;

       e.       Failed to properly direct the drainage of water and melted snow on the premises

       so as to prevent unnatural accumulations of standing water, melted snow and/or ice from

       forming on the sidewalk;

       f.       Failed to correct, modify and/or repair defective sidewalks that resulted in

       unnatural accumulations of water and/or ice on the sidewalk;




                                                  8
No. 1-14-2804


       g.       Failed to correct, modify, and/or repair downspouts so as to prevent inadequate

       drainage and the formation of unnatural accumulations of water, melting snow and/or ice

       on the sidewalks;

       h.       Maintained a common area that presented an unreasonable danger to the health

       and safety of the [p]laintiff;

       i.       Failed to adequately design and/or make safe the means of egress and ingress;

       and/or

       j.       Failed to maintain the premises at issue in compliance with sections 302.2, 302.3

       and 304.7 of the [b]uilding [c]construction and [m]aintenance codes of Carol Stream,

       I[llinois]."

¶ 15   Defendants filed their reply in support of their summary judgment motion on May 5,

2014. In their reply, defendants argued that Greene did not control and that Ryan v. Glen Ellyn

Raintree Condominium Ass'n, 2014 IL App (2d) 130682, which was decided more recently than

Greene, was instructive. Defendants relied on Ryan for the proposition that no matter how the

patch of ice that caused the plaintiff's fall was formed, defendant's immediate or proximate

negligence was in failing to remove that patch of ice despite their general snow and ice removal

efforts. Id. ¶ 20. Defendants also reiterated their argument that the ice involved in plaintiff's fall,

if present, was a natural accumulation that they had no duty to remove.

¶ 16   On July 2, 2014, plaintiff filed a surreponse and addressed defendants' arguments

regarding Ryan. Plaintiff asserted that the Ryan court actually agreed with Greene when it held

that some allegations involving negligent snow removal or omissions were necessary for

immunity under the Act to apply. Id. ¶¶ 18-19. Plaintiff therefore contended that because she

did not allege negligence based on defendants' snow removal efforts, the Act could not apply



                                                  9
No. 1-14-2804


here under the reasoning of both Greene and Ryan. Further, plaintiff argued that even though

defendants seem to argue that plaintiff has made this case about snow and ice removal efforts by

suing Granulawn, in actuality, plaintiff's claims against Granulawn contained in her fourth

amended complaint stemmed from the landscaping services that it provided, not its snow and ice

removal services. Additionally, plaintiff asserted that she presented prima facie evidence of

defendants' negligence based on their alleged building code violations.

¶ 17       Defendants filed their surreply on July 21, 2014, in support of their motion for summary

judgment. They argued that plaintiff exceeded the allowable scope of its surresponse and moved

to strike her brief. 2 Defendants further contended that plaintiff attempted to assert there was a

defect at the property in question without producing any admissible evidence. Defendants

argued there was no evidence of building code violations at the condominium complex. They

also reiterated that the Act afforded them immunity.

¶ 18       On August 14, 2014, the trial court orally delivered its ruling granting defendants' motion

and entered a judgment order in favor of defendants. The court began by acknowledging that

"plaintiff went to great pains to plead this not as an issue related to negligent shoveling or

removal of snow and ice but *** [as an] unnatural accumulation coming from something other

than the shoveling itself." The court also noted that plaintiff could not identify the source of the

ice upon which she fell. It also pointed out that there had been "quite a bit of snow relatively

soon in the recent past prior to [the date of plaintiff's fall]," and there was no question that

defendants had hired Granulawn to perform snow and ice removal. Thus, the trial court initially

stated that "the issue essentially is where did the unnatural accumulation come from and what

was it related to." It then went on to note that a weather report that was submitted by defendants

was not particularly useful because it only provided data from O'Hare International Airport and
2
    The trial court denied defendants' motion to strike plaintiff's surresponse on August 7, 2014.

                                                            10
No. 1-14-2804


not the location in question. The court recognized that plaintiff testified that maybe the water

that formed the ice came from the downspouts, but neither party had presented any expert

testimony regarding the water's source.

¶ 19   Then, the court determined that the issue in this case is a legal one regarding the scope of

the Act. First, the court acknowledged that under Illinois law, there is no duty to remove natural

accumulations of snow, but there are duties to remove unnatural accumulations, like the one that

had been claimed in this case. The court stated that the legislature enacted the Act "as a means

to encourage the cleaning of sidewalks for the safe passage of pedestrians." Basically, the Act

was intended to encourage people to shovel their sidewalks without the fear of litigation if their

negligence caused someone to fall and sustain injury. The court recognized that both parties

focused on the scope of the Act as being the primary issue in this case.

¶ 20   The court then analyzed Greene and Ryan, the two cases relied upon by plaintiff and

defendants. The court first addressed Greene, stating that it was "wrongly decided for errors

which occur quite frequently *** both by practitioners and by [c]ourts when dealing with issues

of duty and immunity." The court further stated that it found Greene unconvincing because the

Act does not make a distinction between the immunity provided for failure to shovel as opposed

to other scenarios. Specifically, the court explained that "immunities don’t focus on causation.

Immunities focus on providing an incentive so that, number one, entities aren’t forced into

bankruptcy for being constantly sued and for constantly losing. But also to provide an incentive

to do something that's beneficial for society, in this case to shovel sidewalks."

¶ 21   The trial court further determined that there is nothing in section 1 or 2 of the Act that

relates to causation. 745 ILCS 75/1, 2 (West 2010). The court found that the Act does not state

that it applies only to negligent shoveling rather than an unnatural accumulation from a building



                                                 11
No. 1-14-2804


defect, or other cause. The court stated that the Act is broader than the Greene court determined

it to be and that the Greene improperly read exceptions into the Act. As a result, the trial court

aligned itself with the decision in Ryan and determined that the Act could not be read to include

immunity only when negligent snow or ice removal was at issue. The trial court acknowledged

there was a split amongst the divisions and opted to follow Ryan. Finally, the court granted the

motion for summary judgment and dismissed the case with prejudice.

¶ 22   Plaintiff timely filed her notice of appeal on September 12, 2014.

¶ 23                                           ANALYSIS

¶ 24   On appeal, plaintiff challenges the trial court's ruling in favor of defendants on their

motion for summary judgment. Plaintiff argues that the Act does not apply to instances where

the ice causing the fall was an unnatural accumulation unrelated to any snow removal effort.

Plaintiff asserts that the ice that caused her fall was the result of negligent maintenance or

construction of the premises at issue; thus, defendants are not immune under the Act. Before we

address plaintiff's arguments, we note that a motion for summary judgment shall be granted if the

pleadings, depositions, and admissions on file, together with affidavits, if any, show that there is

no genuine issue as to any material fact and that the moving party is entitled to judgment as a

matter of law. 735 ILCS 5/2-1005(c) (West 2010). While the summary judgment procedure is

an important tool in the prompt administration of justice, it is a drastic measure and should only

be granted where the movant's right is so clear as to be free from doubt. Olson v. Etheridge, 177
Ill. 2d 396, 404 (1997). In reviewing a trial court order granting summary judgment, our review

is de novo. Adams v. Northern Illinois Gas Co., 211 Ill. 2d 32, 43 (2004). Further, we review de

novo the interpretation of a statute as a question of law. Abruzzo v. City of Park Ridge, 231 Ill.
2d 324, 332 (2008).



                                                 12
No. 1-14-2804


¶ 25   We also provide an overview of the Act and relevant decisions that have interpreted it.

According to section 1 of the Act, the legislature enacted this statute to encourage people to

clean the sidewalks abutting their residences. 745 ILCS 75/1 (West 2010). Outside of wrongful

acts, or willful and wanton conduct, the legislature stated it would be "undesirable" to find those

who undertake snow removal efforts to be found liable due to their efforts. Id. The Act states:

¶ 26   "§ 1. It is declared to be the public policy of this State that owners and others residing in

residential units be encouraged to clean the sidewalks abutting their residences of snow and ice.

The General Assembly, therefore, determines that it is undesirable for any person to be found

liable for damages due to his or her efforts in the removal of snow or ice from such sidewalks,

except for acts which amount to clear wrongdoing, as described in Section 2 of this Act." Id.

¶ 27   "§ 2. Any owner, lessor, occupant or other person in charge of any residential property,

or any agent of or other person engaged by any such party, who removes or attempts to remove

snow or ice from sidewalks abutting the property shall not be liable for any personal injuries

allegedly caused by the snowy or icy condition of the sidewalk resulting from his or her acts or

omissions unless the alleged misconduct was willful or wanton." 745 ILCS 75/2 (West 2010).

¶ 28   Prior to interpreting the Act and its intended scope, we look to its historical context.

Under Illinois common law, the general rule is that there is no duty for a landowner to remove

natural accumulations of ice or snow from common areas under his control; thus, the landowner

cannot be held liable for injuries resulting from a natural accumulation. Webb v. Morgan, 176
Ill. App. 3d 378, 382 (1988). Exceptions have been made where some other act of negligence

creates the condition of the premises. Id. For example, a duty may arise that requires that a

landowner exercise ordinary care when undertaking the removal of ice and snow. Id. "His duty

is to prevent an unnatural accumulation on his property, whether that accumulation is the direct



                                                13
No. 1-14-2804


result of the owner's clearing of the ice and snow, or is caused by design deficiencies that

promote unnatural accumulations of ice and snow." Id. at 382-83. Under the common law, in

addition to snow and ice removal efforts, "an exception to the common law 'no duty' rule is made

where 'the accumulation of ice or snow becomes unnatural due to the design and construction of

the premises.' [Citation.] 'The construction and maintenance of a landowner's property are

matters within the landowner's control. [Citation.] Therefore, Illinois courts have noted that "[i]t

is not imposing an undue burden on [the landowner] to require him not to add to the difficulties

facing Illinois residents from natural accumulations of ice and snow by permitting unnatural

accumulations due to defective construction or improper or insufficient maintenance of the

premises." ' " Greene, 2013 IL App (4th) 130036, ¶ 15 (quoting McLean v. Rockford Country

Club, 352 Ill. App. 3d 229, 233-34 (2004) quoting Bloom v. Bistro Restaurant Ltd. Partnership,

304 Ill. App. 3d 707, 711 (1999)).

¶ 29   The Act was passed in derogation of the common law. Id. ¶ 16 (" 'The Act is in

derogation of this common law in that it provides immunity for injuries sustained by a person as

a result of the attempted clearing of sidewalks abutting the property.' " (quoting Gallagher v.

Union Square Condominium Homeowner's Ass'n, 397 Ill. App. 3d 1037, 1043 (2010)). " '[A]

court cannot construe a statute in derogation of the common law beyond what the words of the

statute expresses [sic] or beyond what is necessarily implied from what is expressed.' " Id.

(quoting Adams v. Northern Illinois Gas Co., 211 Ill. 2d 32, 69 (2004)). " 'Any legislative intent

to abrogate the common law must be clearly and plainly expressed, and we will not presume

from ambiguous language an intent to abrogate the common law.' " Id. (quoting Heider v.

Knautz, 396 Ill. App. 3d 553, 561 (2009)).




                                                14
No. 1-14-2804


¶ 30   In this case, the trial court examined, and the parties primarily relied on, two cases:

Greene, 2013 IL App (4th) 130036, and Ryan, 2014 IL App (2d) 130682, which were decided by

the Fourth District and the Second District, respectively, six months apart from one another.

While the decisions of our sister courts are not binding (In re Marriage of Dann, 2012 IL App

(2d) 100343, ¶ 83), we acknowledge that these purportedly divergent opinions by our colleagues

have created the appearance of a split within the Illinois Appellate Court. However, as set forth

in further detail below, unlike the trial court, we do not view these two cases as being as

staunchly opposed to one another on an important issue in the instant appeal. Instead, we believe

that when examined together, Greene and Ryan both reach the same conclusion, namely, that

allegations of negligence in a defendant's snow and ice removal efforts are required in order to

trigger immunity under the Act.

¶ 31   In Greene, the plaintiff brought a negligence suit alleging that she slipped and fell near

the entrance of a residence that she leased from defendants due to its icy condition. Greene,

2013 IL App (4th) 130036, ¶ 4. The plaintiff alleged many theories of negligence, none of which

were based on negligent snow or ice removal efforts. Id. Rather, the plaintiff claimed that the

ice resulted from the defendants' defective or improperly maintained roof, gutters, and

downspout. Id. The defendants filed a motion to dismiss pursuant to section 2-619(a)(9) of the

Illinois Code of Civil Procedure (735 ILCS 5/2-619(a)(9) (West 2010)), arguing that the

defendants were immune from liability under the Act. Greene, 2013 IL App (4th) 130036, ¶ 5.

The trial court granted the defendants' motion. Id. On appeal, the plaintiff argued that the trial

court erred because the Act does not apply where the unnatural accumulation of ice was caused

by defective construction or inadequate maintenance of the subject property rather than snow and

ice removal efforts. Id. ¶ 10.



                                                 15
No. 1-14-2804


¶ 32   The court ultimately found in favor of the plaintiff and held that "the plain language of

the Act does not provide immunity for injuries if the unnatural accumulation of ice was caused

by defective construction or improper or insufficient maintenance of the premises, and not by

snow and ice removal efforts." Id. ¶ 23. The Greene court began its analysis by recognizing that

because the Act provides owners, lessors, occupants, or other persons in charge of residential

property immunity for injuries caused by snow and ice removal, the legislature created a direct

conflict with common law negligence claims, which, conversely, allowed liability to be imposed

upon those same persons for negligent snow or ice removal efforts. Id. ¶ 17. The court further

emphasized that the plaintiff alleged that her injuries were caused by a defective condition of the

building adjacent to the sidewalk, not negligent snow or ice removal efforts. Id. ¶ 18. As a

result, the court found that the plain language of the Act did not apply to her case, specifically

ruling, "[t]he plain language of the Act indicates it does not apply to negligence actions for

injuries caused by defective construction or improper or insufficient maintenance of the

premises. Instead, the Act only applies to immunize an owner's negligent efforts to remove snow

and ice from residential sidewalks." Id. The Greene court explained that if it were to find

immunity under the Act based on defective premises construction or maintenance, then it would

be overturning a common law remedy, which is not favorable. Id. ¶ 19 (citing Callahan v.

Edgewater Care & Rehabilitation Center, Inc., 374 Ill. App. 3d 630, 634 (2007)).

¶ 33   Further, the Greene court examined the First District case of Pikovsky v. 8440-8460

North Skokie Boulevard Condominium Ass'n, 2011 IL App (1st) 103742. Greene, 2013 IL App

(4th) 130036, ¶ 20. In Pikovsky, the plaintiff was injured when she fell on icy snow mounds that

were created by snow that was plowed from the parking lot onto the rear entrance sidewalk.

Pikovsky, 2011 IL App (1st) 103742, ¶ 4. The defendants contracted for snow removal, which



                                                 16
No. 1-14-2804


included a parking lot and sidewalk, but not the rear entrance sidewalk. Id. ¶ 3. On appeal, the

court found that the defendants' failure to clear the snow and ice from the rear entrance sidewalk

was an omission in their overall snow removal efforts that was protected by the Act. Id.

Comparing the Pikovsky case to the case before it, the Greene court noted that Pikovsky was

"factually dissimilar to the present case as the unnatural accumulation of snow and ice in

Pikovsky was allegedly due to the defendants' snow and ice removal efforts. Such allegations of

snow removal efforts are notably absent here." Greene, 2013 IL App (4th) 130036, ¶ 21. The

Greene court stated "to the extent Pikovsky holds that an owner's contracting for snow and ice

removal equates to snow and ice removal efforts under the Act, we decline to adopt this

holding." Id. The court recognized, "[w]ere we to hold that the Act also applied where an

unnatural accumulation of ice was caused by defective construction or improper or insufficient

maintenance of the premises, we would be repealing a common law remedy by implication,

which is not favored. Id. ¶ 19. Ultimately, the Greene court concluded that "the plain language

of the Act does not provide immunity for injuries if the unnatural accumulation of ice was caused

by defective construction or improper or insufficient maintenance of the premises, and not snow

and ice removal efforts." Id.

¶ 34   In Ryan, the plaintiff brought a negligence suit against the defendants alleging that she

slipped on a patch of ice that had formed because of water dripping from an awning. Ryan, 2014
IL App (2d) 130682, ¶ 3. Contrary to the plaintiff in Greene who only alleged negligence based

on defective construction or maintenance, the plaintiff in Ryan alleged that the defendants had

failed to correct a design flaw in the awning and voluntarily undertook to remove snow and ice

but failed to clear the patch upon which she slipped. Id. The defendants moved for summary

judgment, arguing that the plaintiff's suit was barred by the Act, and the trial court granted their



                                                 17
No. 1-14-2804


motion. Id. ¶ 4. On appeal, the plaintiff asserted that the Act did not apply because her claim

was based on an architectural feature of defendants' premises, not their snow removal efforts. Id.

at ¶ 5.

¶ 35      Like Greene, the Ryan court first examined what the common law holds. Id. ¶ 12. The

Ryan court noted that the case of Webb v. Morgan, 176 Ill. App. 3d 378, 382-83 (1988)

accurately reflected the common law. In Webb, the court acknowledged that under the common

law, a landowner's duty was to prevent an unnatural accumulation on his property, whether that

accumulation is a result of: (1) snow and ice removal efforts or (2) a design deficiency that

promotes unnatural accumulations of ice and snow. Id. In Ryan, the plaintiff argued that the Act

only applied to "theory (1)." Ryan, 2014 IL App (2d) 130682, ¶ 11. The Ryan court set forth its

own interpretation of the common law when it stated, "theory (2) *** presupposes more

immediate negligence." Id. ¶ 12. It further expounded on the concept of "immediate negligence"

when it stated,

                  "[l]iability under theory (2) is based on a design or construction defect coupled

          with passivity by the owner-specifically, nonexistent or ineffective efforts at removing

          the accumulation resulting from the defect. Thus, the basis for liability always assumes

          (barring a reason for strict liability) the more immediate negligence consisting of the

          defendant's failure to clear the particular unnatural accumulation of snow or ice that led to

          the plaintiff's injury. After all, an owner of property with myriad defects that promote

          unnatural accumulations of snow or ice can avoid liability as long as the owner clears or

          neutralizes such accumulations before they cause injury." Id.

¶ 36      The Ryan court next examined the language of the Act and found the legislature's intent

to be clear. Id. ¶ 15. The court cited section 2 of the Act (745 ILCS 75/2 (West 2012)), which



                                                   18
No. 1-14-2804


eliminates liability for " 'acts or omissions' " in snow removal efforts and stated that an example

of an omission would be "a property owner's failure to clear ice formed by water dripping from a

defective roof." (Emphasis in original.) Ryan, 2014 IL App (2d) 130682, ¶ 15 (quoting 745

ILCS 75/2 (West 2012)). The Ryan court further stated that "[a] property owner who remains

entirely inactive in the face of a snow or ice accumulation cannot avail himself of the Act for an

injury caused by that accumulation." Id. Additionally, the court found that section 2 of the Act

(745 ILCS 75/2 (West 2012)) does not expressly state or imply an intent to exclude unnatural

accumulations that did not result from a property owner's positive efforts at snow and ice

removal; therefore, the plaintiff's interpretation was contrary to the general prohibition against

reading exceptions into a statute. Ryan, 2014 IL App (2d) 130682, ¶ 16.

¶ 37   The Ryan court emphasized that, based on its analysis, it rejected plaintiff's statutory

interpretation that the defendants' snow removal efforts were immaterial because they did not

create the unnatural accumulation and further noted that "plaintiff's allegations of defendants'

snow and ice removal efforts bring this case within the scope of the Act as we have interpreted

it." Id. ¶ 20. The court concluded that "[a]s plaintiff attributes her fall to the consequences of

defendants' failed snow and ice removal efforts, the Act has prima facie application to her

claim." Id.

¶ 38   In this case, the trial court agreed with the holding in Ryan, rather than Greene.

Specifically, it found that the Greene decision was "wrongly decided" based on its analysis of the

issues of duty and immunity. The trial court stated that the Greene decision became problematic

when it addressed the issues of duty and immunity together because the Illinois Supreme Court

has made it clear that they are two separate inquiries. Further, the trial court determined that it

was erroneous for the Greene court to make a distinction between immunity provided for snow



                                                 19
No. 1-14-2804


and ice that occurs as a result of negligent shoveling versus an unnatural accumulation that

occurs as a result of something else, such as a landscaping defect. The trial court stated that

plaintiff's position "fails to recognize the breath [sic] of the immunity that's provided by the

legislature."

¶ 39    On appeal, plaintiff argues that the Act provides immunity only for injuries resulting

from unnatural accumulations created during efforts to remove ice and snow. She points to the

language of section 1 of the Act that expressly states that "it is undesirable for any person to be

found liable for damages due to his or her efforts in the removal of snow or ice from such

sidewalks." (Emphasis added.) 745 ILCS 75/1 (West 2010). Plaintiff also cites section 2 of the

Act that states that an owner will not be held liable for injuries "caused by the snowy or icy

condition of the sidewalk resulting from his or her acts or omissions." (Emphasis added.) 745

ILCS 75/2 (West 2010). Plaintiff asserts that the legislature intended for the phrase "his or her

acts or omissions" to refer to efforts in clearing the sidewalk. Plaintiff argues that, contrary to

defendants' contentions, the Act does not provide immunity because there is no evidence that

defendants undertook actual efforts to remove the ice upon which plaintiff fell. There is

evidence that defendants removed snow 11 days prior to plaintiff's fall; however, plaintiff argues

that the evidence also shows that the ice at issue was formed after those efforts when melting

snow was funneled onto the sidewalk due to defendants' negligent maintenance or design of the

premises. Further, plaintiff stresses that Greene was correctly decided. She argues that the Ryan

decision, wherein the court adopted for the first time the legal concept of "immediate negligence"

(Ryan, 2014 IL App (2d) 130682, ¶ 12), failed to appreciate that the negligence at issue was

defendants' conduct in allowing their property's condition to cause ice to form, not their

negligence in failing to remove a natural accumulation or their negligence in creating an



                                                 20
No. 1-14-2804


unnatural accumulation in the course of attempting to remove a natural accumulation of ice or

snow. Plaintiff also criticizes the Ryan decision by asserting that a contract for snow removal is

irrelevant to the real issue of whether there was actual effort at snow removal. Plaintiff contends

that the intent of the legislature surely could not have been to provide immunity to all who enter

into contracts for snow removal regardless of whether any actual effort had been made to remove

the snow or ice at issue.

¶ 40     Defendants argue that the trial court correctly applied the Act to bar plaintiff's claims.

Defendants assert that this case is inherently about snow and ice removal efforts and plaintiff's

failure to make allegations that reflect this is merely her attempt to circumvent the Act.

Defendants specifically argue that immunity under the Act is unaffected by any alleged defect in

the property and that even if the alleged defects were at issue, plaintiff has failed to present

expert testimony to support her case. Defendants emphasize that Greene was wrongly decided

and Ryan should control. Finally, defendants argue that plaintiff has failed to address their

alternative, meritorious grounds for summary judgment, namely that plaintiff cannot establish

the requisite element of duty. Defendants also maintain that ice was not present on the date of

plaintiff's fall.

¶ 41     In this appeal, the sole dispositive issue is the scope of the immunity provided under the

Act. Consistent with the Greene decision and contrary to the trial court, we find that the Act

does not apply to cases where the plaintiff's complaint is silent as to negligent snow removal

efforts, but rather is grounded in allegations that defendants negligently maintained or

constructed their premises. Greene, 2013 IL App (4th) 130036, ¶ 18. In this case, plaintiff has

made it clear that she is not alleging negligent snow or ice removal by defendants via either their

acts or omissions. Thus, there is nothing within plaintiff's complaint to bring this case within the



                                                   21
No. 1-14-2804


scope of the Act. We consider the fact that plaintiff has made no allegations regarding negligent

snow or ice removal efforts, whether through acts or omissions, to be dispositive of the issue of

the Act's applicability to this case. We find that the Act does not provide immunity to

defendants here for the simple reason that plaintiff's complaint does not contain any allegations

of negligence relating to snow or ice removal efforts. As stated earlier in our ruling, we do not

find Greene and Ryan to be dissimilar on this specific issue. In Greene, the Act did not apply

where the plaintiff made no allegations regarding negligent snow or ice removal. Id. ¶ 21. In

Ryan, the plaintiff's complaint contained allegations of negligent snow and ice removal and the

court found said allegations brought her case within the scope of the Act. Ryan, 2014 IL App

(2d) 130682, ¶ 20. Therefore, on the issue of the Act's applicability when looked at in

conjunction with a complaint's allegations, the decisions of those two courts are complementary,

not contradictory. Below we set forth our determination of where the decisions diverge, and the

reasons why we disagree with the Ryan court.

¶ 42   The primary rule of statutory construction is to give effect to the legislature's intent.

Stroger v. Regional Transportation Authority, 201 Ill. 2d 508, 524 (2002). The best evidence of

legislative intent is the language used in the statute itself and that language must be given its

plain and ordinary meaning. Id. Where the statutory language is clear and unambiguous, we

must apply the statute without further aids of statutory construction. Boaden v. Department of

Law Enforcement, 171 Ill. 2d 230, 237 (1996).

¶ 43   In both the Greene and Ryan cases, although they reached different outcomes, the courts

curiously determined that the language of the Act was unambiguous. We find the Greene court's

interpretation of the Act to be convincing and well-reasoned and adopt it here. The Greene court

held that the plain language of the Act does not provide immunity for injuries if the unnatural



                                                 22
No. 1-14-2804


accumulation was caused by defective construction or improper maintenance, rather than snow

and ice removal efforts. Greene, 2013 IL App (4th) 130036, ¶ 19. The Act notes that our state's

public policy is to encourage residential property owners to clean the ice and snow from the

sidewalks abutting their residences. 745 ILCS 75/1 (West 2010). This is a clear, concise

statement of the conduct, i.e., the removal of ice and snow, that the Act intends to promote.

Further, the Act states that the legislature determined that it would be "undesirable" for people to

be held liable for their snow and ice removal efforts unless there was willful or wanton conduct.

Id. This shows that the legislature, contrary to the common law rule, intended that people be

able to undertake snow and ice removal efforts without the worry of being subject to litigation if

such efforts were done in a negligent manner. As a result, section 2 of the Act reads, any person

in charge of any residential property or their agent "who removes or attempts to remove snow or

ice from sidewalks abutting the property shall not be liable for any personal injuries allegedly

caused by the snowy or icy condition of the sidewalk resulting from his or her acts or omissions

unless the alleged misconduct was willful or wanton." 745 ILCS 75/2 (West 2010). Like the

Greene court, we find that the language of the Act requires that the snow or ice that causes a

plaintiff's injuries must be the result of the acts or omissions in defendants' actual snow removal

efforts.

¶ 44       We disagree with the Ryan decision for numerous reasons. First, we question Ryan's use

of the term "immediate negligence" because we can find no basis in Illinois law for such a

concept. Ryan, 2014 IL App (2d) 130682, ¶ 12. In Ryan, the court parsed the defendant's

negligence into two parts, one based on negligent design of the premises and the other, which it

called "immediate negligence," based on its failure to clear the unnatural accumulation upon

which the plaintiff fell. Id. The court reasoned that an owner whose defective property caused



                                                 23
No. 1-14-2804


an unnatural accumulation could always avoid liability "as long as the owner clears or

neutralizes accumulations before they cause injury." Id. However, we do not find this

proposition to be sound logic or consistent with the legislature's intent. The Ryan court's

reasoning presupposes that when an owner's negligence that is unrelated to snow removal efforts

causes an unnatural accumulation, the owner can be shielded from liability if he or she clears the

unnatural accumulation. The Act makes no mention of protecting any type of negligence outside

of the ordinary negligence that results in an unnatural accumulation after snow removal efforts.

We find it contrary to the spirit of the Act to assume that it was intended to protect property

owners who negligently maintain, construct, or design their premises. To reach a different

conclusion is to read into the Act language that is not expressly stated and that we are prohibited

from doing when a statute, such as the Act, was established in derogation of the common law.

Greene, 2013 IL App (4th) 130036, ¶ 16 (quoting Heider, 396 Ill. App. 3d at 561).

¶ 45   Next, we disagree with Ryan's blurred discussion of the Greene and Pikovsky cases. We

believe that the court in Ryan conducted an unclear and seemingly unnecessary analysis

regarding the role a contract for snow removal services plays when determining whether there is

snow or ice removal effort sufficient to bring a case within the Act. Ryan, 2014 IL App (2d)
130682, ¶ 19. In Ryan, the plaintiff's complaint contained allegations that the defendants'

negligent snow and ice removal efforts were a cause of her injuries. Id. ¶ 20. This fact, standing

alone, should have been enough for the Ryan court to determine that the Act applied to bar

plaintiff's claims. However, the court did not stop its analysis there. The Ryan court went on to

state that it disagreed with Greene's "conclusion that a contract for snow and ice removal does

not constitute removal efforts under the Act." Id. ¶ 19. Upon a careful reading of the Greene

case, we do not believe that Greene reached such a "conclusion." Rather, the court's decision in



                                                 24
No. 1-14-2804


Greene merely stated that "to the extent Pikovsky holds that an owner's contracting for snow and

ice removal equates to snow and ice removal efforts under the Act, we decline to adopt this

holding." Greene, 2013 IL App (4th) 130036, ¶ 21. Thus, the Greene court does not render a

definite holding or conclusion regarding the role a contract for snow removal plays.

¶ 46   Further, the holding in Pikovsky cannot be read to suggest that a contract for snow

removal services somehow satisfies the Act as prima facie evidence of an effort to remove snow

and ice. In Pikovsky, the defendants were contracted to clear snow from the sidewalk and the

parking lot, but not the rear entrance sidewalk upon which the plaintiff fell. Pikovsky, 2011 IL

App (1st) 103742, ¶ 13. The court there found that the defendants performed their contractual

snow removal duties and were, therefore, making a "conscious effort to clear snow and ice from

their premises in order the make the building more accessible for residents and invitees." Id.

Ultimately, the court found that the defendants' failure to remove the ice and snow from the rear

entrance sidewalk amounted to "an omission in their overall snow removal efforts." Id. We do

not believe this holding by the Pikovsky court suggests that their decision hinged upon the fact

that a contract for snow removal services existed. Rather, it is clear that the decision in Pikovsky

was based upon evidence of the defendants' actual snow removal efforts in other areas of the

property and their omission of a specific area, rather than the fact that a contract for snow

removal existed. Nothing in the Pikovsky decision suggests that a contract for snow removal

services alone constitutes removal efforts under the Act; thus, we believe it was erroneous for the

Ryan court to make such a suggestion. We find the Ryan court's suggestion that merely

contracting for snow or ice removal services satisfies the Act to be inconsistent with the Act's

language and intent. The plain language of the Act states that the legislature intended people to

be "encouraged to clean the sidewalks abutting their residences of snow and ice." (Emphasis



                                                 25
No. 1-14-2804


added.) 745 ILCS 75/1 (West 2010). The legislature did not intend to encourage people to

merely contract for the cleaning of sidewalks. Although the legislature does not define the word

"clean," it is far more reasonable to deduce that the legislature intended immunity to apply to one

who engages in proactive, actual conduct as opposed to one who passively enters into a contract

for snow or ice removal services.

¶ 47   As a final matter, although defendants assert that their alternative grounds for summary

judgment are meritorious, that issue is not before this court. There is nothing in the decision of

the trial court which evidences a ruling on defendants' alternative grounds. The trial court's

ruling and plaintiff's opening brief only addressed the court's order granting defendants' motion

for summary judgment, which was granted "for reasons stated on the record." Our review of the

record indicates that the trial court based its decision solely on the issue of immunity under the

Act. As such, we confine our decision to the basis of the motion actually considered and ruled

upon by the trial court.

¶ 48                                     CONCLUSION

¶ 49   Based on the foregoing, we reverse the trial court's order granting summary judgment,

vacate the judgment entered pursuant thereto, and remand for further proceedings.

¶ 50   Reversed and remanded.




                                                 26